DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16934236, attorney docket TSMCP790USB, claims Priority from Provisional Application 62527225, filed 06/30/2017 assigned to Taiwan Semiconductor Manufacturing Co., LTD. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sidewall configuration of claim 3 must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Tsai et al. (U.S. 2013/0015743).
As for claim 1, 
Tsai teaches a microelectromechanical systems (MEMS) apparatus, comprising: 
a base substrate (12); 
a conductive routing layer (6) disposed over the base substrate; 
a bump feature (16) disposed directly over the conductive routing layer, wherein opposing outermost sidewalls of the bump feature are laterally between outermost sidewalls of the conductive routing layer (the bumps are between the outer edges of the conductive layer in figure 1); 
a MEMS substrate (14) bonded to the base substrate and comprising a MEMS device directly over the bump feature; and 
an anti-stiction layer (18, [0021]) arranged on one or more of the bump feature and the MEMS device.

As for claim 2,
Tsai teaches the MEMS apparatus of claim 1, and teaches that the bump feature directly contacts an upper surface of the conductive routing layer. (the bump is formed directly on the conductive layer’s dielectric.)

As for claim 9,
Tsai teaches a microelectromechanical systems (MEMS) apparatus, comprising:
 a conductive routing layer (6) over a base substrate (12); 
a bump feature (16) disposed directly over an upper surface of the conductive routing layer; 
a dielectric material (9) disposed over the base substrate on opposing sides of the bump feature; 
a MEMS substrate (14) bonded to the base substrate by way of the dielectric material; and 


As for claim 10,
Tsai teaches the MEMS apparatus of claim 9, wherein the outermost sidewalls of the anti- stiction layer are separated from the dielectric material by one or more non-zero distances that are directly over the conductive routing layer (shown in figure 1).

As for claim 15,
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Williams et al. (U.S. 2014/0264655).

As for claim 4. 
Tsai teaches the MEMS apparatus of claim 1, but does not teach that the anti-stiction layer comprises a rough upper surface that faces the MEMS device.
However, Williams teaches in figure 3d an anti-stiction layer (307) that comprises a rough upper surface that faces the MEMS device (Williams [0027]).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the roughened surface of Williams to Tsai because “by roughening one or both of the surfaces, the area of atomic contact is reduced and hence the adhesion energy or stiction force is reduced. “[0021]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Cheng et al. (U.S. 2015/0158716, commonly owned, published June 1 2015).

As for claim 13,
Tsai teaches the MEMS apparatus of claim 9, but does not teach that the anti-stiction layer directly contacts a lower surface of the MEMS substrate that is directly over the bump feature.
However, Cheng teaches an anti-stiction layer that coats the bottom of the mems portion.
It would have been obvious to one skilled in the art at the effective filing date of this application to coat the Mems surface as taught by Cheng because it allow an additional anti stiction layer to reduce stiction. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai.

As for claim 14,
Tsai in view of MEMS apparatus of claim 13 but does not teach a second anti-stiction layer physically contacting the bump feature directly below the anti-stiction layer.
However, a second layer is considered as duplication of useful parts, further reducing stiction. Therefore, it would have been obvious to one skilled in the art at the invention was made to add a second stiction layer since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Rubel et al. (U.S. 2006/0278942.)

As for claim 16,
Tsai teaches a microelectromechanical systems (MEMS) apparatus, comprising: a base substrate (12); 
a bump feature (16) over the base substrate;  
a bonding structure (9) disposed over the base substrate, wherein the bonding structure laterally surrounds the bump feature (shown best in figure 8a [0018]); 
a MEMS substrate (14) bonded to the base substrate by way of the bonding structure, wherein 
the MEMS substrate comprises a moveable MEMS device (2, 0014]) over the bump feature; and 
an anti-stiction layer (18) arranged on the bump feature, 
but Tsai does not teach that the anti-stiction layer does not completely cover sidewalls or a topmost surface of the bump feature.
However, Rubel teaches an anti-stiction layer (120) that does not completely cover sidewalls or a topmost surface of the bump feature.
It would have been obvious to one skilled in the art at the effective filing date of this application cover only the top of the bump because is allows the bump to be used for an etch pattern, reducing manufacturing cost. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 17,
Tsai in view of Rubel makes obvious the MEMS apparatus of claim 16, and in the suggested combination, Rubel teaches the anti-stiction layer is completely confined above the topmost surface of the bump feature.

As for claim 20,
Tsai in view of Rubel makes obvious the MEMS apparatus of claim 16, and in the combination, Tsai teaches a conductive routing layer (6) disposed vertically between the base substrate and the bump feature, wherein the anti-stiction layer has an outermost sidewall that is laterally separated from the bonding structure by a distance that is directly over the conductive routing layer (shown in Tsai figure 1).

Allowable Subject Matter
Claims 3, 5-8 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 3,
Tsai teaches the MEMS apparatus of claim 1, but does not teach that the anti-stiction layer has a greater height along outermost sidewalls of the anti-stiction layer than directly over a top of the bump feature (examiner interprets height to mean vertical distance from a common point.  Here Tsai teaches the top of the stiction above the bump is the highest stiction surface).

As for claims 5 and 11,
The prior art does not teach or make obvious the device of claim 1 with a conductive layer disposed directly between the bump feature and the anti-stiction layer.
Claim 6-8 depend from claim 5 and carry the same novel feature.

As for claim 12, 
The prior art does not teach or make obvious the device of claim 9, wherein one or more conductive vias extending vertically through the bump feature, wherein the anti-stiction layer continuously extends over topmost surfaces of the bump feature and the one or more conductive vias.

As for claim 18,
The prior art does not teach or make obvious the device of claim 16, wherein the anti-stiction layer extend along a first sidewall, but not an opposing second sidewall, of the bump feature.

As for claim 19, 
The prior art does not teach or make obvious the device of claim 16, wherein the anti-stiction layer is asymmetrically disposed over the bump feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893